Name: 2013/454/EU: Council Decision of 22Ã July 2013 amending Decision 2000/125/EC concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles ( Ã¢ Parallel AgreementÃ¢ )
 Type: Decision
 Subject Matter: land transport;  European construction;  organisation of transport;  international affairs;  United Nations;  mechanical engineering;  technology and technical regulations
 Date Published: 2013-09-14

 14.9.2013 EN Official Journal of the European Union L 245/1 COUNCIL DECISION of 22 July 2013 amending Decision 2000/125/EC concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (2013/454/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 207(4) thereof, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (1) the Union acceded to the Parallel Agreement, in the framework of the United Nations Economic Commission for Europe (UNECE). (2) Changes to the Treaties on which the Union is founded occurred after the adoption of Decision 2000/125/EC. The Treaty on the Functioning of the European Union has substantially altered the procedure to be followed for the conclusion of Agreements between the Union and international organisations, making it necessary to adapt Decision 2000/125/EC to the new procedures. (3) The procedure for establishing the position to be adopted on the Unions behalf in the United Nations concerning the adoption of UNECE Regulations or amendments to UNECE Regulations should be adapted to the new procedures set out in Article 218(9) of the Treaty on the Functioning of the European Union. (4) It is appropriate that the procedure for adopting proposed amendments to the Parallel Agreement submitted by the Union, as well as the decision whether to raise an objection to a proposed amendment, be the same as the procedure for the accession to international agreements. (5) Decision 2000/125/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2000/125/EC is amended as follows: (1) Article 5 is hereby amended as follows: (a) paragraph 1 is replaced by the following: 1. The Union shall vote in favour of establishing any draft global technical regulation or a draft amendment to such a regulation where the draft has been approved in accordance with the procedure set out in Article 218(9) of the Treaty on the Functioning of the European Union (TFEU).; (b) paragraph 3 is replaced by the following: 3. The position of the Union with regard to the listing and reaffirmation of listing in the compendium of candidate technical regulations as well as with regard to issue resolution between Contracting Parties shall be established in accordance with the procedure laid down in Article 218(9) TFEU.; (2) Article 6 is replaced by the following: Article 6 1. The Union shall vote in favour of a proposed amendment to the Parallel Agreement where the proposed amendment has been approved in accordance with the procedure set out in Article 218(6)(a) TFEU. Where that procedure has not been completed in time before the vote takes place, the Union shall vote against the amendment. 2. The decision whether or not to raise an objection to a proposed amendment to the Parallel Agreement put forward by another Contracting Party shall be taken in accordance with the procedure set out in Article 218(6)(a) TFEU.. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) OJ L 35, 10.2.2000, p. 12.